Citation Nr: 1513808	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-13 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for a right hip disability, for accrued benefits purposes.

3.  Entitlement to a disability rating greater than 40 percent for a low back disability, for accrued benefits purposes.  

4.  Entitlement to a disability rating greater than 20 percent for a neck disability, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	David Cole, Agent


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1942 to October 1945.  The Veteran died in April 2012 and the Appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Paul, Minnesota.

In December 2011, the Veteran filed a claim for entitlement to service connection for a right hip disability, scalp disability, and entitlement to increased ratings for his service-connected neck disability, low back disability, and tinnitus.  Unfortunately, during the course of the appeal, the Veteran died in April 2012.  The Veteran's widow (the Appellant) filed timely claims of service connection for the cause of the Veteran's death and entitlement to dependency and indemnity compensation (DIC) and for accrued benefits in May 2012.  

In the November 2012, the RO denied increased ratings for the Veteran's low back disability, neck disability, and for tinnitus.  The RO also denied service connection for the cause of Veteran's death.  The Appellant filed a notice of disagreement in February 2013.  In an April 2013 statement of the case, the RO listed the issues as entitlement to service connection for the cause of the Veteran's death, a scalp condition, a right hip condition, and increased ratings for service connected neck and back disabilities.  The Appellant perfected a timely in April 2013.  

Prior to certification of the appeal to the Board, the Appellant clarified that she wished to pursue the issues of service connection for the cause of the Veteran's death and right hip disability and entitlement to increased ratings for service-connected neck and back disabilities, as reflected in a May 2013 Informal Telephone Conference Report.  As the Appellant specified the issues she wished to pursue, the issues of entitlement to service connection for a scalp condition and entitlement to an increased rating for tinnitus are not before the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (finding that, where there is clear intent, a claimant may limit the appeal to a specific rating).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.  

The Board is construing the Appellant's March 2014 statement as a request to reopen a previously denied claim of service connection for the cause of Veteran's death, to include as due to service-connected posttraumatic stress disorder (PTSD), and a request to reopen a previously denied claim of service connection for scabies.  The AOJ has not adjudicated either of these claims in the first instance.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In a December 2013 statement, prior to the promulgation of a decision in the appeal, the Appellant withdrew her appeals for service connection for the cause of the Veteran's death, entitlement to service connection for a right hip disability, for accrued benefits purposes, and entitlement to increased ratings for service-connected low back and neck disabilities, for accrued benefits purposes.  

CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to service connection for the cause of the Veteran's death, entitlement to service connection for a right hip disability, for accrued benefits purposes, and entitlement to increased ratings for service-connected low back and neck disabilities, for accrued benefits purposes, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the Appellant withdrew her appeals for service entitlement to service connection for the cause of the Veteran's death, entitlement to service connection for a right hip disability, for accrued benefits purposes, and entitlement to increased ratings for service-connected low back and neck disabilities, for accrued benefits purposes, in a December 2013 statement.  Specifically, the Appellant stated, "Please withdraw any compensation claim that may be pending approval and process my application for pension only."   Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and the appeal is dismissed.


ORDER

Entitlement to service connection for the cause of the Veteran's death is dismissed.  

Entitlement to service connection for a right hip disability, for accrued benefits purposes, is dismissed.

Entitlement to a disability rating greater than 40 percent for a low back disability, for accrued benefits purposes, is dismissed.  

Entitlement to a disability rating greater than 20 percent for a neck disability, for accrued benefits purposes, is dismissed.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


